 190DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Universityof ChicagoandCollege,Universityand School Employees'Union Local321, ServiceEmployees'InternationalUnion,AFL-CIO andLocal 1657,American Federation of State,County,and Muncipal Employees'Union,AFL-CIO. Case13-CA-10848April 26, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 31, 1973, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeand to adopt his recommended Order.We agree with the Administrative Law Judge'sconclusion that the practice of Local 321, Local 1657,and Respondent in allocating cleaning areas betweenthe two locals was an inextricable, albeit inexplicit,partof the bargaining history that led up toRespondent's contract with Local 321 and wasnecessarily embodied in the contract's recognitionclause.We also agreethatRespondent violatedSection 8(a)(5) and (2) of the Act when, midway inthe term of its contract with Local 321, it trans-ferred2 employees in classifications represented byLocal 321 into Local 1657's unit and assigned thework, which they or other Local 321 members hadbeen doing both before and since the Local 321iThough not excepting to the Administrative Law Judge's conclusionthat the Boardhas jurisdictionin this case,Respondentcontends thatjurisdiction as tothe classifications involved here whose members work inRespondent'shospitalcomplex cannot bepremised on the "50 percent" testenunciatedinDuke University,194 NLRB 236, and 200 NLRB No 12,which the AdministrativeLaw Judgeapplied in finding jurisdiction.Respondent's contentions have no merit as regardsthe 19 Local321 janitorsin the Biological SciencesDivision whose workareas it changed,since, evenassumingthat theyconstituted a separate classification,allworked in theacademic areas of Respondent's hospital complex and thus all worked lessthan 50 percent of their time in hospital or hospital-related areas.As regardsLocal 1657,it is clear that we have jurisdiction for purposes of finding thatRespondentunlawfullyassisted it in violation of Sec.8(a)(2), since Local1657's unit clearly includedstatutoryemployees who were benefited by thedues and fees payments of the transferredLocal321 employees and theenlarged membership and work areasLocal 1657 obtainedin connectionwith the transfers,and Local 1657 istherefore a labor organization withinthe meaning of Sec.8(aX2).2Technically,Respondent did not "transfer" any Local 321 membersinto Local1657'sunit. It simply laid off Local 321 membersand gave themcontract had been executed, to employees represent-ed by Local 1657. This action, as the AdministrativeLaw Judge concluded, was not merely a breach ofthe recognition clause of Respondent's contract withLocal 321,3 but was a direct repudiation of it and theterms and conditions of employment concludedpursuant to it.Were an employer permitted to do what Respon-dent did here, that is, take work embodied in thebargaining history and recognized classifications ofone union, assign it to other of its employeesrepresented by another union at the same location,and transfer to the latter unit or lay off the formerunit'smembers who had been performing the work,contracts could be eviscerated at the employer's will.The possibilities for circumventing contract terms bysuch action are well illustrated here. Because of thetransfer of Local 321 members and reassignment oftheirwork, Respondent was able to accomplish thelight housekeeping tasks the Local 321 members hadformerly performed by using Local 1657 memberswho earned as much as $.80 an hour less than Local321 members would have earned for doing the work.We are not here holding that the recognition clauseof a contract and the workplace practices underlyingitabsolutelybar an employer's removing workembodied in the contract classifications from aparticular union's unit during the contract term. It iswell established that an employer may, after thenecessary bargaining, terminate work done by theunion'smembers at a particular location andsubcontract it,4 transfer it elsewhere,5 or introducedifferent methods of operation at the same location,6even though such action is taken during the contractterm and results in the elimination or reduction insizeof the unit involved. Notwithstanding theseresults, such action is permittedas anaccommoda-tion to management's responsibility for determiningthe allocation of the firm's capital investment.7 Here,however, we are not concerned with a managerialthe opportunityto seek work elsewhere or be rehired within classificationsrepresentedby Local 1657. Under thesecircumstances, however, the entryof theLocal 321 members into the Local1657 unit wasinvoluntary, since itwas compelledby thethreatof job loss if theydid not make the change, andis therefore most aptly described as a transfer3Since any defense as to the propriety of defemng the contractquestions involved here to arbitration was neither raised by Respondent norlitigated at the hearing,the Administrative Law Judgeproperlydeterminedthat it had been waived.4Cf., e.g,Florida-TexasFreight, Inc.,203 NLRB No74;HowmetCorporation,197 NLRB 4715Cfe.g,AmericanNeedle & Novelty Company,206 NLRB No. 61;WeltronicCompany,173 NLRB 2356Cf, e.g,AtlantaDaily World192 NLRB 159.7As the Boardnoted inAmericanNeedle,supra,it is the extent to whichthedecision to subcontract or relocate work involves"a significantinvestment or withdrawal of capital affecting the scope and ultimatedirectionof the enterprise"that determines whether management isobligated to bargain about the decision itself.The effects of such decisionon the unit involved must,of course,normally be bargained about.210 NLRB No. 19 THE UNIVERSITY OF CHICAGOdetermination to have employees at a particularlocation cease doing work and to subcontract it ortransfer it to other plants elsewhere. The same workRespondent took from Local 321's members contin-ues to be performed at the same location byRespondent's own employees. The only significantdifference is that the work is being performed byemployees represented by a different union andhaving different wages and working conditions fromthose embodied in Respondent's contract with Local321.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Orders of the Administrative Law Judge andhereby orders that Respondent, the University ofChicago, Chicago, Illinois, its officers, agents, succes-sors,and assigns, shall take the action set forth in thesaid recommended Order.8The Administrative Law Judge ordered that Respondent make wholeformer Local 321 unit members transferred to the Local 1657 unit for anyloss of pay suffered by reason of the transfer and for any dues,fees, andassessmentspaid bythem toLocal 1657,and also ordered Respondent tomake whole Local 321 for any dues,fees, or assessments it lost because ofthe transferof Local 321members. Respondent contends that this is a formof "double indemnity"which cannot be sustained.No double indemnitywill occur,however.Since Local 321's contract contained a union-securityclause and the transferred Local 321 members would have had topay Local321 dues and fees uniformly required to retain their jobs had they not beentransferred,Respondent will be entitled to offset against the backpay to theLocal 321 members the amount of dues and fees,excluding interest, it willpay for eachto Local 321pursuant to the Administrative Law Judge'smake-whole orderDECISIONFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing on July 16 and 17,'1973,1upon a complaint issued by the Regional Director forRegion 13 and amended at the heanng.2 The complaintalleges that the Respondent violated Section 8(a)(1), (2),and (5) of the Act, by unilaterally transferring 14 janitorsduring a contract term from a bargaining unit representedby College,University and School Employees' Union,Local 321, Service Employees' International Union,AFL-CIO (herein called Local 321), to a bargaining unitrepresented by Local 1657, American Federation of State,County, and Municipal Employees' Union, AFL-CIO(herein calledLocal 1657),3thus causing said employees tosuffer a loss of pay and other benefits; by unilaterallymodifying the recognition clause of a contract between theIThe transcript is hereby corrected.2The principal entries of formal papers arc as follows: Charge filedAug., 30, 1971; complaint issued May16, 1973;Respondent's answer filedMay 30,1973, hearing held in Chicago,Illinois,on July 16 and 17, 1973;briefsfiledbyGeneral Counsel and Respondent on October I, 19733Ifind that College,University and School Employees' Union, Local321, Service Employees'International Union,AFL-CIO,and Local 1657,191Respondent and Local 321 during the contract term; and,derivatively, by renderingunlawful assistanceand supportto Local 1657, inwhich union the aforementioned janitorsbecame members after their transfer fromthe Local 321bargaining unit.The Respondent claims that it wasjustified in making the transfer because it bargained withLocal 321 over the issue,and because the transfers weremade withoutunion animusand solelyfor businessreasons.This case presents the issue of whether anemployer midway in the term of a contract may unilateral-ly transfer bargaining unit employees to another unit andthereafter perform the work previously done by theseemployees with other employees who are working underdifferent contract provisions at a lower rate of pay. Iconclude that it may not.A.FactsRelating to the Board's JurisdictionSince its decision to assert jurisdiction over private,nonprofit colleges and universities inCornellUniversity,183 NLRB 329 the Board has asserted jurisdiction over thisRespondent in two different cases. InUniversity of ChicagoLibrary,205 NLRB No. 44, a complaint case, the Boardfound the Respondent guilty of a violation of Section8(a)(1) and (2) of the Act in regard to the collective-bargaining relationship existing with certain of its employ-ees assigned to the University library. InUniversity ofChicago,202 NLRB69,the Board directed an electionamong certain classes of employees in the UniversityBiological SciencesDivision,with the statement that:[T ]here is nothing in the record to show that 50 percentor more of the worktime of employees in each includedclassification, taken as a group, is spent on duties whichare clinical or intimately related to the operation of thehospitals. In the absence of such evidence, we shallassert jurisdiction herein on the basis of the 50-percenttest recently enunciated in Duke University . . . (citing194 NLRB 236).4The representation case involved a large number oftechnicians in medically related fields. This case involvesjanitorswho clean the medical-academic complex ofbuildings located on the University campus. This group ofbuildings houses hospital rooms, medical school, and otherclassrooms, research laboratories, offices, cafeterias, andmiscellaneous areas.There is located on the University of Chicago campus,between 58th and 59th Streets, and Ellis Avenue andMaryland Avenue, a series of connected buildings denomi-nated for some purposes as the University of Chicagohospitals and clinics. All functions carried on in thesebuildings have, with minor exception, been placed admin-istratively under the Biological Sciences Division (BSD) oftheUniversityofChicago.The hospitals,with twoexceptions, operate under the supervision of the director ofhospitals and clinics; he reports to the dean of the BSD.American Federationof State,County, and Muncipal Employees' Union,AFL-CIO, are, respectively, labororganizations within the meaning ofSection 2(5) of the Act.4As notedin theUniversity of Chicagocase,the Boardmodified itsDukeUniversitydoctrine in a secondDuke Universitycase, reported at 200 NLRBNo. 13. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe names attached to the 11 or so buildings whichcomprise this complex insome instancesdescribe theactivitieswhich take place inside; in other instances, thenames merelymemorializea donor to the University buthouse university functions which are related onlytangen-tially, if at all, to the treatment of patients and thedispensing of medical and hospital care. Thus, the areadenominated as the Wyler Children's Hospital is devotedlargely to the care of pediatric patients. The ChicagoLying-InHospital is devoted largely to the care ofobstetrical and gynecology patients. In a medical carefacility utilizing a less pretentious nomenclature, such areasmight be designated as the obstetrics wing or the pediatricwing.On the other hand, the Albert MerrittBillingsHospital, located at the central portion of this series ofconnected buildings, is not entirely a hospital but is abuilding containing, on various floors, laboratories,class-rooms, and offices, and on other floors, rooms devotedentirely to patient care. The Pritzker School of Medicineutilizes a portion of this building which is known as the Pcorridor of Billings. This area is principally devoted tomedical classrooms, libraries, and laboratories. M corridorand S corridor of theBillingsHospital is likewise devoid,for the most part, of facilities devoted to patient care. TheAbbott Memorial Building contains no facilities relating topatient care, while the Argonne Cancer Research Hospitalhas certain floors on which patients are treated and otherfloors where space is devoted exclusively to federallyfunded research activities sponsored by grants from theAtomic Energy Commission. The Bobs Roberts Hospital isonly partially a hospital. For the most part, it is a buildingwhich houses research and administrative facilities.When viewed as an administrative part of the Respon-dent's table of organization rather than in terms ofgeography or building area, the buildings in question are,as notedsupra,under the general supervision of the dean ofthe Biological Sciences Division (BSD), who reports to thepresident and provost of the University, and ultimately theboard of trustees. The University is controlled by a boardof trustees who ultimately approves an annual operatingbudget for the entire University which is in excess of $100million. There are several divisions of the University, eachof which, like the BSD, has a dean who reports to thepresident for administrative matters and to the provost foracademic matters. BSD is the largest of these divisions.Among the others are the extension division, the socialservices division, the college, the physical sciences division.There are also several professional schools, including thelaw school, the school of business administration, thegraduate library school, graduate school of education, andthe school of social services, all of whom are headed by adean who reports to the president and the provost. Abouttwo-thirds of the University's 8,000 students are graduatestudents.The University has more employees than students. Itemploys about 10,500 persons. Of this number, some 7,500are regular nonacademic employees. Administratively, allemployees, including those involved in this case, are5 Some six oreightphysiciansperforming obstetricalwork in theChicago Lying-InHospital receive feesdirectly frompatientsor theirinsurersAll other physiciansare regardedas University facultymembersactually employed by a nonprofitIllinois corporationknown as the University of Chicago. The hiring,discipline,and discharge of all of the University'snonacademicemployees is accomplished under the supervision andcontrol of the personnel department, whoseconcurrence isrequiredin all such matters.These mattersmust also havethe concurrence of the divisionand department in whichthe employee works. Labor relationsare conducted underthe centralized control of the directorof personnel, whosupervises allmatters involving collective bargaining andcontract administration,including the processing of griev-ances. All fees and moneys of any kind whichare receivedor disbursed by the University are centrallyadministeredby the comptroller. Hence, student tuitionfees of theUniversityMedical School, hospitalcharges of all kindsreceived for patientcare,grants,and donations includingthosemade for medical purposes,and professional feesreceived by any of the 600 faculty physicians who providepatient care at the hospital or hospitals,5are all collectedand become University funds centrally controlled by thecomptroller. Likewise, paychecks of all Universityperson-nel, including those employedin patient care and allemployees involved inthiscase,are issued by thecomptroller.The administrativeorganizationof theBSD, as well asother divisions and schools of the University,is stronglyinfluenced by the policy of "interdisciplinaryinsemina-tion" instituted by former UniversityPresidentandChancellor Robert M. Hutchins. In a formal administra-tive sense, there is no medical school. Studentsseeking anM.D. degree matriculate in theBiological Sciences Divi-sion and taketheir classeswith otherstudents in the samedivision whose specialty may fall under any 1 of the 15 or20 departments which are a part of the BSD.Several ofthose departments-surgery, pathology, radiology, andmedicine-are categorized as clinicaldepartments of BSD.Other departments, such as botany and zoology,are alsounder the general supervision of the dean ofthe samedivision. The Respondentinsists,and without contradic-tion, that the patient care provided in the 700 patient bedswhich are found in the University hospitalsand clinicse isoffered solelyasmeans ofprovidinga means of medicalresearch and medical education, and that the approximate-ly600 licensed physicians who are on the Universityfaculty and who provide medical careto patientsdo so forpurposeswhich are wholly ancillaryto teaching andresearch. Such faculty members may, fromtime to time,teach courses in other divisions of the University and, as apart of their duties,are calledupon to participate inUniversityprograms and activitiesoutside the BSDbearing no particular relation tomedical teaching or theproviding of medical care.Despite the subordinationof medical care to teachingand research programs, the University hospital doesmaintainthe secondlargest emergency room service in theMetropolitan Chicago area, and, becauseof its geographi-cal location, is called upon to furnishmedical services to alarge number of indigentpatients.The BSD also provideswho receiveno direct payments from their patients or their insurancecarriers8Hospital beds are normally occupied about 80-85 percent capacity. THE UNIVERSITY OF CHICAGO193medical and hospital care to members of the Universityfaculty and administration, as well as to the entire studentbody. As notedsupra,the University hospitals and clinicsdepartment functions administratively as a part of theBSD; itsdirector reports to the dean of the BSD, as do thedeans of the various BSD departments whose nonclinicalacademic and research activities are also housed in the 11-building complex involved in this case. For administrativeand budget purposes, the University makes no distinctionbetween the clinical and research functions which arecarried on in this academic-hospital complex.Except as otherwise provided in collective-bargainingagreements,salaries and wages of all nonacademic employ-ees throughout the University are set by the wage andsalary section of the personnel office. All receive the samepaid holidays, vacation benefits, life insurance coverage,medical and hospital benefits, and tuition remissionbenefits. In the event of a vacancy in any division ordepartment, a notice is forwarded by the affected depart-ment to the personnel office. This notice constitutesauthority to the personnel office to recruit to fill thevacancy.As noted above, if the department finds anacceptablecandidate,hisemploymentmust still beapproved by the personnel office.For the past 25 years, the University has maintained acollective-bargaining relationship with Local 1657 in a unitwhich covers approximately 900 employees employedthroughout the University. Of this number, about 200 areassignedto the BSD. The unit includes housekeeping andfood service employees in residence halls and commondepartments, general service and food service employees inhospitals and clinics, nursing assistants, laundry workers inthe Lying-In Hospital, animal caretakers and laboratoryhelpers in the BSD, and housekeeping and food serviceemployees in various other locations. For an equal periodof time, the University has also maintained a collective-bargaining relationship with Local 321 in a unit composedof approximately 300 employees. The contract with Local321, like the contract with Local 1657, is umversitywide initsscope. It covers such classifications as service andmaintenance classification in the plant department (auniversitywide administrative department which providesvarious forms of building maintenance),storeroomattendants in the purchasing department, hospital storesattendants in the hospital receiving room, janitors in theUniversity of Chicago press business office, athletic fieldmaintenance men, and various other building mechanics,building engineers, and related functionaries. In neitherinstance is there a Board certification,inasmuch as theUniversity granted voluntary recognition to the respectivebargaining agents long before the Board asserted jurisdic-tion over private, nonprofit colleges and universities. In theLocal 321 unit there are about 125 employees who areclassifiedas custodians.Of this figure, some 19 wereemployed in the BSD at the times which are critical to aresolution of this case. The balance of this classificationwere employedelsewherein the University.B.FactsRelatingto the Unfair Labor PracticesAllegedin theMedical-Academic ComplexThe original employment of Local 321 custodians at themedical-academic complex took place many years agowhen custodians, working under the supervision of theuniversitywide plant department, were assigned to cleancertain portions of the 11-building complex as employeesof the plant department, not the BSD. Approximately 6years before the events here in issue,the dean of the BSD,reacting to comments from various members of the facultyand administrative staff,became dissatisfiedwith theperformance of Local 321 personnel supervised by theplantdepartment,and obtained their administrativetransfer to his control in the BSD. Thereafter, thesejanitorial employees functioned directly under the supervi-sion and control of the dean's office, although, for budgetpurposes, their compensation was included in the plantdepartment's approved budget and then reallocated by theplantdepartment to the dean's office by an annualinterdepartmental fund transfer.Even after this transfer ofsupervision, a few Local 321 men, who had been assignedto the boilerroom of Billings Hospital, remained under thesupervision of the plant department. This latter group isnot involved in the present dispute.The 19 Local 321 custodians involved in this caseprovided janitorial service in certain designated areas ofthemedical-academic complex. These areas includedportions of the Gilman-Smith Hospital, certain corridorson specified floors of the Billings Hospital, a part of northwing, a part of the Armour research lab, and the entireAbbotMemorialBuilding.In these areas,theywereresponsible for wet-mopping classrooms,offices, laborator-ies,and corridors, picking up glass and other debris,emptying wastebaskets and ashtrays, and the stepping andwaxing of floors.They did nowall washing,a functioncontracted out in these areas to an outside contractor. It iswell established that Local 321 men did not clean anybedrooms,operating rooms,orother areas devotedprincipallyto the immediate treatment of clinical patients.The areas cleaned by Local 321 personnel were areaslargelydevoted to administration,academic pursuits,research laboratories, and similar matters. The other areaswere cleaned by Local 1657 personnel.The division of working areas between the two bargain-ing units was not anarbitraryone. It is uncontested thatLocal 321 personnel performed a lower quality of cleaningand maintenance than did Local 1657 personnel. Forexample,Local 1657 employees washed walls, usedgermicidal detergents,and wet-mopped with far greaterfrequency than did Local 321 personnel, because the areaswhich Local 1657 membersmaintainedwere principallydevoted to patient care and therefore required a muchhigher degree of cleanliness than did the administrativeoffices, classrooms, and other areas which were cleaned byLocal 321 employees. From time to time, the Universitywould relocatecertain officesor laboratories, a fact whichtended to blur the original sharp division of jurisdictionbetween the two units on a clinical-non-clinical basis. Onone occasion, when the University desired to utilize Local1657 employees to clean areas then maintained by Local321 employees, it engineered a swap between the two localsof certain cleaning areas so that no loss of work wasoccasioned by either as a result of the changeover.For themost part, employees utilized certain benchmarks,such as 194DECISIONSOF NATIONALLABOR RELATIONS BOARDa doorway or an archway, to delineate the boundaries oftheir respective cleaning responsibilities. However, therewas no occasion reported in the testimony of duplicationof effort because members of one localcleaned areasassigned to members of the other local. As of August 30,1971, a critical date in this proceeding, the University, bothUnions, and their respective memberships were all wellaware of, and agreed upon, which portions of the medical-academic complex were being cleaned by Local 321members and which portions were being cleaned by Local1657 members, and I so find.On September 1, 1970, the University and Local 321 (aswell as certain other unions not involved in this proceed-ing), entered into a 2-year contract covering wages, hours,and working conditions of various classifications ofemployees. The recognition clause of this contract accord-ed recognition to Local 321 for the following classificationsand departments:A.Service and maintenance classifications in thePlant Department;B.Storeroom attendants in the general stockroomof the Purchasing Department;C.Athletic field maintenance classifications in theDepartment of Physical Education for Men;D.Hospital Stores Attendants in the HospitalReceiving Room;E.Janitors in the University of Chicago PressBusinessOffice;F.BuildingMechanics, Building Engineers, Ap-prentices,Helpers, and Receiving Attendant in Inter-national House.No specific mention was made in the original contractspecifying janitors employed in the BSD, as they weregenerally regarded to be among the classifications set forthin the plant department despite the departmental reassign-ment of these individuals at an earlier date. Early in 1971,the plant department underwent a retrenchment due tobudgetary difficulties and was required to lay off a numberof individuals. On May 7, 1971, the University and Local321, by letter agreement, added a new classification to therecognition clause of the existing agreement, namely"Janitors in the Biological Sciences Division." The letteragreementalso added to the agreement a provision callingfor departmental rather than unitwide seniority in theLocal 321 unit. The net effect of the second modificationagreed upon by the parties was to spare the 19 janitorsemployed in the newly designated BSD category frombeing bumped by persons who were laid off in otherportions of the Local 321 bargaining unit.As the money allocated by the University's board oftrusteesto the plant department for maintenance wasdecreased, so the amount customarily reallocated eachyear by the plant department to the dean's office of theBSD for janitorial maintenance was also sharply reduced.However, the amount of money approved by the trusteesfor the department of hospitals and clinics, albeit asubordinate agency of the BSD, was not so sharplycurtailed. It was, and is, this department which providesimmediateadministrative supervision and control over thejanitorialwork performed by Local 1657 members, actingthrough the hospital general services department. TheRespondent also introduced evidence, which was notchallenged, that the dean's office of BSD had, over aperiodof time,received an accumulation of complaints,coming principally from the medical faculty, to the effectthat the portion of the medical-academic complex cleanedby Local321 members was being inadequately maintained.The complaining physiciansexpressed a continuing desireto have all portions of those buildings under the overallsupervision of the BSD maintained to the same level ofcleanliness that existed in the patient-care sections.On July9, 1971, Respondent'sdirector of personnel,FredD. Bjorling, sent a letter to David Sullivan, thensecretary-treasurer of Local 321, in which he asserted thatthe Universitywas experiencing organizational difficultiesstemming from the maintenance of the Hospital's complexby twobargaining units of janitorial employees. He alsostated that the University desired to raise the level ofsanitation in the portions of the buildings then beingcleaned by Local 321 members. He then wrote: "Ittherefore appears necessary to reorganize the MedicalSchool cleaning activities by making one departmentresponsible.Because the level of cleaning for much of thearea must be at a hospital level of sanitation and becausetheGeneral Services Department[of the Hospitals] doesthe greatbulk ofcleaning in the medical complex now, theonly feasible solution appears to be to transfer all theMedical School cleaning in the Hospitals to the GeneralServicesDepartment[which supervises the Local 1657unit]."The letter went on to point out that an effect ofsuch a reorganization would be that the portion of theLocal 321 unitin the Hospitalswould be reduced by 14positions, although five Local 321 members would contin-ue working at Abbott Hall. The letter concluded: "Wepresently contemplate that the proposed reorganization ofMedical School cleaning functions take effect within thevery near future.In the meantime,should you desire toconfer with us about these contemplated changes,pleasenotify me."When he received the July 9 letter, Sullivan phonedBjorling and arranged for a meeting between the two ofthemon July 13.This meeting was devoted largely to anoral explanation by Bjorling of what the Respondentproposed,and the reasonsfor the proposal. Sullivan toldBjorling that Local 321 had no objection regarding whichdepartment of the BSD was placed in supervision overLocal321members.In response to Bjorling's statementthat the Universitywas seekingto upgrade the quality ofcleaning, Sullivan replied that he was sure that, with theproper training, his members could perform satisfactorilyat any level of cleaning desired by the University. Sullivanobjected to any cut in pay for his members, noting that theLocal 1657 contract provided,in most instances, for lowerpay rates than those received by Local 321 members. A fewdays later, Sullivan phoned Bjorling, said that he hadconsultedwithhis attorney, and voiced the Union'sposition that the University could not legally take theaction it had outlined in the July 9 letter. Bjorling repliedthat he thought the Universitywas atliberty to do so andthat it probably would do so, but promised to let Sullivanknow definitely what the Respondent intended to do. THE UNIVERSITY OF CHICAGOOn August 13, 1971, Bjorling wrote a second letter toSullivan. In this letter, he stated that the Universitydefinitely intended to implement the plan outlined in theearlier letter in two phases, the first to take place on August30, 1971, and the second on September 13. Bjorling statedthat, on August 30, one-half of the area serviced by Local321 would be transferred to the jurisdiction of the generalservices department and Local 1657. On September 13, theremainingarea would be transferred. Bjorhng noted that,at the time of the first transfer, seven-named individuals inthe Local 321 unit who held the least seniority would belaid off, and, on September 13, the next seven junioremployees would be displaced. He offered to bargain overthis aspect of the transfer. He suggested that the partieswaive the seniority provisions of the existing contract sothat the most senior members in the Local 321 unit wouldbe laid off first and could then bid first on jobs which wereopening up in the Local 1657 unit as a result of thetransfer, leaving those with less seniority to bid thereafterfollowing a later layoff.On or about August 18, several representatives of bothLocal 321 and the University met in Bjorling's office. Theydiscussed a number of things, including the order of layoffand bidding by displaced Local 321 members on new jobsin the expanded Local 1657 unit. Local 321 agreed toBjorhng's proposal of layoffs in reverse order of seniorityfrom that which the contract normally would require, sothat senior men in the reduced unit could get first crack atthe jobs in the other unit. During the course of the meeting,Sullivan made the comment "We are not going to fight youon this thing." Bjorling and the other University represent-atives took these words to mean that Local 321 wasagreeingto the basic transfer of work jurisdiction. Sullivansaidthat, if he uttered the comment at all, it was directedsolely at the procedure for implementing the layoff and jobbidding, not to the underlying proposal. His basic desire,when faced with the University's insistence on thechangeover, was to make the best deal he could in seeingthat his members had jobs. He advised his members toaccept jobs in the Local 1657 unit under protest.In order to dispel rumors that had been circulatingamong the affected employees, and to explain first handthe transfer of work and the procedure for layoff andrehire,Bjorling,atSullivan's request,met with thebargaining unit members in a lecture ampitheatre locatedin the medical complex. The meeting took place on August21.Bjorling outlined the facts of the transfer and thereasons prompting the University to take the action inquestion.He explained that transferees would retainseniority accrued in the Local 321 unit despite the transfertoanother unit, and would receive credit for accruedvacation time. He further explained that anyone who didnot desire a job in the other unit would receive severancepay.The meeting was punctuated by some heatedexchanges.One employee voiced an objection to thechangeover, complaining that the job duties in the Local1657 unit were more demanding than those performed inthe Local 321 unit.7Beforeoffering jobs in the Local 1657 unit to displacedmembers ofLocal 321, the Universityobtained an agreementfrom Local 1657to waivethe bidding requirement in the Local1657 contract which wouldhave given195On August 23, the parties hadone final meetingat whichattorneys for both the University and Local 321 werepresent.Local 321 asserted that it objected to thechangeover and felt that it had legalgroundsto block theUniversity's action. On August 30, 1971,it filed the chargein this case. Their legal objections did not prove to bepersuasive upon the University, which proceeded with thechangeover, as originally indicated. Fourteen unit employ-eeswerelaidoff;of this number, twelve sought andobtained jobs in the Local 1657 unit.? Two others left.Employees transferred into the Local 1657unitwereclassifiedas either grade 10custodiansorgrade 2custodians.One transferee,Kacer, accepted a grade 2position, found the work too onerous, and left after about 2months.Sometransferees were givengrade 10positionsand one has since progressedto a grade 11 leadmanposition. The rest were given grade 2 positions. At the timeof the September 1971, expansion of the Hospitals portionof Local 1657unit, the complement of employees thereinwas expanded by 18 additional grade 2 positions and 5additional grade 10 positions,as those positions are setforth in the Local 1657 contract. Since thattime, the totalunit complement in the Hospitals has decreased slightly. Interms of ultimate weeklyearnings, three of the Local 321transfereesreceived approximatelythe same wages afterthechangeover as before. The balancesuffered netreductionsin wages rangingfroma few centsper hour toas muchas 80 centsper hour.Following the changeover, the Local 1657 unit, operatingunder the general services department of the department ofhospitals and clinics of the BSD, had full responsibility forcleaning the entire medical-academiccomplex,except forAbbott Hall and the smallareain the boilerroom atBillings remainingto plant department employees who aremembers of Local 321 and are not involved in thislitigation.The expanded portion of the Local 1657 unit,composed of just under 200 employees, absorbed thetransferred employees who werethenassigned to janitorialand custodial duties throughout the Hospital portions ofthe unit, although there is credited testimony that some ofthe transferred employees still perform, in part, the sameduties at the same location they previously performed asLocal 321 members. All of the transferees joined Local1657 pursuant to the union-security clause contained in theLocal 1657 contract. The generalservicesdepartmentreduced the uniform standardof cleaningit had previouslymaintained throughout thoseareaswhich were subject toits responsibility for the portions of the hospitals complexwhich housed the medical school. The University main-tains,without contradiction, that the standard of cleaning,while reduced when measured by generalservicesdepart-ment standards, was, and is, superior to the standard ofcleaning previously applied by Local 321 members beforethe changeover.Approximately a year after the changeover, Local 321and the University entered into another 2-year collective-bargainingagreement,now in effect,which replaced the 2-year contract in effect at the time of the changeover. Theemployees alreadyworking inthe Local 1657unit preference in bidding onnew jobs opening up in that unit. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDcurrent contractbecame effective September 1, 1972. Therelationshipof Local 1657 to the University is currentlygovernedby a 2-year contract, effective April 9, 1973,which replaced the 2-yearagreement in effectat the time ofthe changeover. The recognition clause in the currentLocal 321agreementdoes not contain the phrase "Janitorsin theBiological ServicesDivision" which the partiesinsertedin the previousagreementinMay, 1971. It doescontain inthe recognition clause the phrase "Custodiansand Laboratory Supply Attendants in the BiologicalSciencesDivision," a phrase which did not appear in theearlier agreementas originally concluded.C.Analysis and Conclusions1.The jurisdiction of the BoardInCornellUniversity,supra,theBoard reversed aprevious decision inTrustees of Columbia University, 97NLRB 424, and decided to exercise its discretion to assertjurisdiction over certain private, nonprofit colleges anduniversities.While this discretionary expansion of jurisdic-tionwas well within its prerogative, the Board was stillfacedwith a statutory exclusion by which Congressdeprived it of jurisdiction over"anycorporation orassociationoperating a hospital, if no part of the netearnings inures tothe benefit of any private shareholder orindividual." Sec. 2(2), LMRA. The discretionary expansionof jurisdiction over nonprofitcolleges and universities wasbound to rub up against the statutoryexclusion ofjurisdictionovernonprofit hospitals in the case ofnonprofituniversitieswhich operate hospitals as a part oftheir educationalmission.The first conflict in this area ofthe law took place inDuke University,194 NLRB 236, arepresentation case, in which the Board, with one dissent,determined that university hospital functions fell under thestatutoryexclusioneven though the balance of theuniversity'soperationsmight fall under the Board'sjurisdiction.This rationale was also followed inLoyolaUniversity (Chicago)MedicalCenter,194NLRB 234.Accordingly, the Board excluded from a universitywidebargainingunit in which an election was directed byindividuals who spentin excessof 50 percent of their timeperforming hospital-related functions. In a subsequentDuke Universitycase,theBoard modifieditsearlierdecision to exclude from bargaining units classifications ofemployees, rather than individual employees, if the entiremembership of the classification taken as a whole performin excessof 50 percent of their duties in hospital orhospital-related functions. In a representationcase, involv-ing classesof technicians employed at the same institutioninvolved in this case, the Board asserted jurisdiction anddirectedelectionsinunits involving classifications ofemployees, some of whom have titles which appear clearlyto be hospital-related (e.g. electrocardiogram technician,anesthesiaassistant, etc.), because the record in that casewas silentas to whether these classifications of employeesdid or did not spend in excess of 50 percent of their time ondutieswhich were clinical or intimately related to theoperation of the hospitals. In a more recent decision inThe8This is the first complaint case in which the question of nonprofituniversity versus nonprofit hospital jurisdiction has been posed The earlierCleveland Clinic Foundation,205 NLRB No. 162, the Boarddismissed a representation position, on the basis of thestatutoryexclusion,whichsought an election in a unit ofmaintenance employees of a nonprofit corporation whichdevoted 90 percent of the area of the institution to thetreatment of sick and disabled persons, despite the fact thatthe Clinic Foundation also performed some research andeducational functions.Both in the earlier University of Chicago representationcase and in this case,the Respondent urged the Board toassert jurisdiction.Respondent argued thatthe Universityhospitals and clinics and the biological services departmentare not a definable entity and that they present a uniquestructure,thatallof the University's programs foreducation, research, and clinical treatment of patients areadministered on a functionally integrated basis withoutany differentiation, and that the 50-percent rule, either asto individuals or classification announced inDuke I andthenDuke II,cannot as a practical matter be applied herewithout inviting chaos in labor relations. In short, theRespondent urges the treatment of this university hospitalor hospitals assui generis.There is much to be said for theUniversity's contention that the educational, research, andclinical aspects of the BSD cannot be segregated so as toassert jurisdiction over one aspect of the operations anddecline jurisdiction over another. However, we need notreach the question of whether the facts and circumstancesof the University of Chicagohospital operation are sodifferent from the Duke and Loyolaoperationsthat theyform the basis for a legal distinction. A mechanicalapplication of the Board's rule inDuke lIwill suffice tosupport a jurisdictional finding in this case and thus avoidthe labor relations chaos about which the Respondent hasvoiced certain trepidation.8Theclassification of janitor inthe Local 321unitembraced about 120 people employedthroughout the University of Chicagocampus.Only 19were employed anywhere in the BSD, either in clinical ornonclimcal areas. The Local 1657 unit embraces some 900University employees, about 200 of whom are employedunder the supervision of an administrative subdivision oftheBSD. These facts providea sufficient premise forasserting jurisdiction under the 50-percent-by-classificationrule.Having asserted jurisdiction over the person of theRespondent for any purpose, the Board, like any othercourt or agency,may maintain it to provide a completeremedy for any violation found. As it is undisputed thatthe Respondent herein has a gross annual revenue in excessof$1million, excluding contributions which are notavailable for operating purposes because of limitationsplaced on them by grantors, I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.University of Chicago Library,205NLRB No. 44.2.The unfairlabor practices allegedA resolution of this case is squarely governed by theliteral language of Section 8(d) of the Act, and thecases involved the definition of bargaining units and the direction ofelections THE UNIVERSITY OF CHICAGO197construction placed upon that language by the Board in C& S Industries, Inc.,158 NLRB 454, 457:It is true, of course, that where, during timelynegotiations for a new agreement, an employer hasoffered to bargain with a union concerning a proposedchange in contract conditions and the union hadrefused to bargain, the employer does not violate hisstatutory obligation if, following the effective period ofthe expiring contract, he unilaterally institutes thechange. The situation is different, however, where, ashere, an employer seeks to modify during the life of anexisting contract terms and conditions of employmentembodied in the contract and made effective for itsterm. In the latter situation, a bargain having alreadybeen struck for the contract period and reduced towriting, neither party is required under the statute tobargain anew about the matters the contract has settledfor its duration, and the employer is no longer free tomodify the contract over the objection of the Union.The statutory intent to stabilize, during a contractterm, agreed-upon conditions of employment is appar-ent from the provisions of Section 8(d) of the Act,which defines the obligation to bargain. That section ofthe Act not only imposes an obligation on each party toa contract to refrain from modifying the contractwithout complying with the notice and waiting periodrequirements therein set forth, but also expresslyprovides that the "duties so imposed shall not beconstrued as requiring either party to discuss or agreetoanymodification of the terms and conditionscontained in the contract of a fixed term, if suchmodification is to become effective before such termand condition can be reopened under the provisions ofthe contract." In line with that provision, the Board hasconsistently held that a party does not violate itsbargaining obligation when it refuses to discuss thechanges proposed by the other party in the terms of anexisting contract. The Board has also held that anemployer acts in derogation of his bargaining obliga-tion under Section 8(d), and hence violates Section8(a)(5), when he unilaterally modifies contractual termsor conditions of employment during the effectiveperiod of a contract-and even though he has previous-ly offered to bargain with the union about the changeand the union has refused.There are many cases in accord.Royal Plating andPolishingCompany,148NLRB 545;Kinard TruckingCompany, Inc.,152 NLRB 449;Scam Instrument Corpora-tion,163 NLRB 284, enfd. 394 F.2d 884 (C.A. 7, 1968);Huttig Sash and Door Co.,154 NLRB 811, enfd. 377 F.2d964 (C.A. 8, 1967);Standard Oil Company,174 NLRB 177;Yale and Towne Mfg. Corp.,171 NLRB 600.In the present case, the area within the hospitals servicedby Local 321 janitors under the terms of the outstandingagreement was not a unilateral assignment by the Respon-dent and thus revocable at its pleasure. The 1970 contractrecognized Local 321 for janitorial work in the plantservice department. This agreement of necessity included,by that designation, the 19 janitors functioning in thehospitalswho were formerly supervised by the plantservice department. The undeviating practice of the partiesover a long period of time so demonstrates. A mere changein administrative supervision of janitorial activities by theRespondent does not serve to redefine a bargaining unit,nor does an effort to upgrade the quality of cleaning.However, any quibble based upon contractlanguage wasremoved, and at the instance of the Respondent itself,when, less than 4 monthsbefore theinitial changeover, theUniversity proposed to amend the contract language tospecify "Janitors in the Biological Services Department."Local 321agreed to this new language.Hence, the literallanguage of the contract covers both the work and theemployees here in question.Respondent argues that,over a period of time, theoriginal divisionof cleaningresponsibility between Local321members and Local 1657 members on the basis ofclinical areas versus nonclinical areas became inapplicableand impractical,because the constant relocation offunctions within the hospital-academic complex blurredformer geographical lines of demarcation between theunits.This fact, if it is a fact, might be an appropriatematter to discuss during contract negotiations when thequestion of recognition clause language is on the table.Whether or not the boundarylines can bedescribed oreven justifiedby theuse of generic terms,such as clinicalor nonclinical, is wholly immaterial to the issues in thiscase.Respondent and Local 321 struck a bargain in 1970(which bargain was clarified by mutual consent in 1971) asto which turf belonged to Local 321for cleaning purposes.The allocation of cleaning areas was an inextricable part ofthe bargaining history leading up to that contract, and wasnecessarilyembodiedwithin its scope.Respondent'switnesses took the stand to outline with particularity, andwith the assistance of detailed maps and drawings, theprecise perimeters of the Local 321 cleaning area as ofAugust 30, 1971. Whatever may have been the historical orpolicy reasons which defined the boundaries of the Local321 cleaning areas as of the date of the 1970 agreement,and as of the date of the August 30 changeover, there is nodoubt in anyone's mind where these boundaries lay. Suchboundaries, agreed upon as they were by all parties to theproceeding, defined the geographical scope of the unit inwhich Local 321 was the recognized bargaining agent at alltimesmaterial herein,even though the agreement did notmention suchareasby corridor, floor, and room number.Even if one were to exclude the practice of the partiesover a long period of time in construing the recognitionclauseof the 1970-72 agreement and were to focusexclusively on the literallanguageof the May 7 modifica-tion, the result would be the same. The May 7 modifica-tion,in effect at the time of the changeover, recognizedLocal 321as the bargaining agent for"Janitors in theBiological Sciences Division." After the changeover, thedisplaced Local 321 members were still functioning asjanitors within the Biological Sciences Division. Instead oftracing their supervision directly within the BSD to an aidein the office of the dean of the BSD, after August 30 andSeptember 13 they traced their line of supervision to thedean of the BSD indirectly through the directorof generalservices department, who in turn reported to the director ofhospitalsand clinics.However, this latter individual 198DECISIONSOF NATIONALLABOR RELATIONS BOARDreports directly to the Dean of the BSD, so that, in astrictlyliteral sense,the displaced employees are, to thisday, "Janitors in the Biological Division," albeit operatingunder a revised intramural administrative superstructure.They are also "custodians . . . in the Biological ServicesDivision," to quote the literal language found in thecurrent Local 321 agreement.It follows that the revision of the working areas in theacademic-medical complex by the unilateral removal ofsuch areas from the Local 321 unit and the award, inmidterm ofan existingcontract, of these areas to Local1657 constitutes an impermissiblemodification of therecognition clause of the Local 321 contract, done inviolation of Section 8(d) of the Act. The effect of theremoval of working areas from one union's jurisdiction toanother union's jurisdiction, and the transfer of employeesfrom one bargaining unit to another as a consequencethereof, was to enable the employer herein to perform thework covered by the Local 321 contract at lesser rates ofpay than those called for by the provisions of theapplicable contract. The employer herein simply substitut-ed, in lieu of the contract rates contained in the bargainingunit contract, the lower contract rates fo'r custodial workfound in another contract which the University hadconcludedwith another union in another unit. Thepayment of unit employees under a different pay scale thusconstitutesan impermissible modification of the wageprovisions of the Local 321 contract in midterm, and islikewise a violation of Section 8(d) of the Act.The Respondent argues that the asserted modification ofthe Local 321 agreement does not constitute an unfairlabor practice, within the meaning of Section 8(d) and8(a)(5) of the Act, because the changeover which tookplace in August 1971 can amount to no more than a breachof contract, and any finding of a violation of the Actwould, in this case, require the Board to construe themeaning and effect of its collective-bargaining agreementwith Local 321. The Supreme Court long ago laid to restany contention that the Board is divested of jurisdiction tofind and remedy unfair labor practices because thedetermination of such issues might involve the interpreta-tion or application of a contract provision.N.L.R.B. v. C &C Plywood,385U.S.421 (1967);N.LR.B. v. AcmeIndustrial,385 NLRB 432 (1967);Carey v.WestinghouseElectric Corp.,375 U.S. 261 (1964). The modification of theagreementherein by this Employer was not merely a minoror arguable breach of contract. It amounted to thecategorical repudiation of a recognition clause and ofterms and conditions of employment which had beenconcluded thereunder. As such, it struck at the root of thebargaining relationship which then existed between theRespondent, the affected unit members, and their bargain-ing agent.Hence, the Employer's action constitutes apublicwrong which Congress clearly empowered theBoard to adjudicate and to remedy.9The Respondent argues, but without great conviction,9The Respondent does not argue that the Board should stay its hand forthe policy setforth inCollyerInsulatedWire,192 NLRB 837 As the timelimit for filing a grievance under the contract has long since expired, and asthe question in issue relates to the scope of a bargaining unit,it is doubtfulthat deferralwould be appropriatehere,even if requestedCombustionEngineerin&Inc,195NLRB 909 However,a defense based uponCollyerthat the complaint should be dismissed because the partiesin fact agreed upon the modification of the contract whichwas effectuated by the University in August of 1971, thussatisfying the requirements of Section 8(d). Long ago, theBoard,citing several cases of aneven earliervintage,10stated with respect toagreementsto modify the terms of awritten contract:We are reluctant to deprive employees of any of therights guaranteed to them by the Act in the absence ofa clear and unmistakable waiver of such rights.TideWater Associated Oil Co.,85 NLRB 1096, 1098.InYale and Towne Manufacturing Company, supraat 601,the Board reiterated this policy, stating that a waiver ofcontract rights must be made in "clear and unmistakableterms, and will not be lightly inferred." InRockwell-Standard Corporation,166 NLRB 124, the Board adopted atrialexaminer's rulingwhich was even more emphatic:Even when a "waiver" is expressed in a contract insuch broad and sweeping terms, it must appear from anevaluation of . . . . negotiations that the particularmatter was fully discussed or consciously explored andthe union consciously yielded or clearly and unmistak-ably waived its interest in the matter. p. 132.The most that the Respondent can point to here by way ofwaiver is Sullivan's statement during one of severalmeetings that "we won't fight you on this thing" Sullivansays that this statement, even if made, referred only to theimplementing proceduressuggestedfor the changeover,not to the underlying proposal.While Respondent'srepresentativesmay have taken the remark to meansomething else, they were indulging in wishful thinking ifthey construed it to mean that Local 321 had waived aterm or condition of an existing contract and hadabandoned its clearly stated objection to the changeover. Amonth before the meeting occurred at which Sullivan'sremark was uttered, Sullivan told Bjorling that Local 321objected to the changeover on legal grounds. Shortly afterthismeeting, several union representatives, accompaniedby the union's attorney, also told Bjorling the same thing.The filing of the charge on August 30, the day thechangeover began to take place, should have disabused theUniversity's officials of any contrary notion. The action ofthisRespondent in this case confronted the Union with afait accompliwhich it was apparently powerless to prevent.In light of these circumstances, it is not surprising thatunion officials attempted to salvage for their memberswhat they could in the way of orderly transfer proceduresby discussing this matter with University officials, ratherthan peremptorily hanging up the phone or tearing up theletter in which the proceduralquestionwas broached.Their action in this regard can hardly be construed as anassent to a major repudiation of the existing agreement.Accordingly, I conclude that Local 321 did not waive anyprovision of the 1970-72 contractin issuehere. I furtherconclude that, by the incorporation of a similar provisionin the 1972-74 contract, changing only the word "janitor"was never suggested or litigated at the hearing,and, accordingly, had beenwaived.Montgomery Ward and Co,195 NLRB725;HunterSaw Division ofAsko, Inc,202 NLRB 330;MacDonaldEngineeringCompany,202 NLRB748.10Inland Steel Company,77 NLRB1;Dorsey Trailers,Inc.,80 NLRB478 THE UNIVERSITY OF CHICAGO199to the word"custodian"in the current recognition clause,the Union has preserved its position to the present time.Lastly,the Respondent suggests that it cannotproperlybe accused of bad-faith bargaining because the GeneralCounsel does not allege,and has not proved,that itsactions were motivated by union animus.The District ofColumbia Circuit,speaking through then Circuit JudgeBurger,answered this contention inFibreboard PaperProducts Corporation v. N.L.R.B.,322 F.2d 411, 414 (1963),when it said:It is not necessary to find an anti-union animus as apredicate for a conclusion that the employer violatedSection 8(a)(5) which commands good faith bargainingon wages,hours,and terms and conditions of employ-ment.The Supreme Court affirmed this holding. 379 U.S. 203,214 (1963). Nor is it anydefense to this Employer that itsactionswere promptedby what itregards as businessjustifications.Such matters may be proper discussion at thebargaining table,but theyprovide no justification forupsetting a bargain,once it has been struck.The General Counsel alleges that the Respondent alsoviolated Section 8(a)(2) of theAct byunlawfully assistingLocal1657.The allegation in this respect is whollyderivative to a finding of a violation of Section 8(a)(5) oftheAct.The facts herein show that the Respondentillegally laidoff 14of its employees and then gave them theoption of returning to work in another bargaining unitwhich had been unlawfully expanded to incorporate theworkpreviouslydone in another unit.As members of thenew unit,the rehired employees were required to joinLocal1657 and to payunion dues and assessments. In myjudgment,this fallout from the Respondent'sprincipalwrongdoing constitutes an illegal assistance to Local 1657which had not been properly designated or recognized asthe collective-bargaining representative in the unit in whichthe work in question was required to be performed. I sofind.Accordingly,I conclude that the Respondent has alsoviolated Section 8(a)(2) ofthe Act.Upon the foregoing findings of fact,and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondentisan employerengaged in commerceand in operations affecting commerce,as such terms aredefined in Section 2(2), (6), and (7) of the Act, bothgenerallyand with respect to the specificoperationsinvolved inthis proceeding.2.Local 321 and Local 1657 are, respectively, labororganizationswithin themeaning of Section2(5) of theAct.3.All of the followingemployeesof theRespondent,including seasonaland temporaryemployees working 20hours or more per week, but excludingsupervisoryemployees,students,office clerical employees,and tele-phone switchboardand drafting room employees,consti-tutea union appropriateforpurposes of collectivebargaining within the meaning of Section 9(b) of the Act:Serviceandmaintenance classificationsin the plantdepartment;storeroom attendants in the general stock-room of the distributionand warehousing department;athleticfield maintenance classifications in the departmentof physicaleducation for men;material handlers in thehospital materials managementdepartment;custodians intheUniversity of Chicagopress business office; buildingmechanics,building engineers,apprentices,helpers, andreceiving attendants in international house;custodians inthe research institutesof the PhysicalSciences Division;custodians,including janitors,and laboratory supplyattendantsin the Biological Sciences Division.4.At all timesmaterial herein,Local 321 has been theexclusive bargaining representative of the employees in theaforesaid unit within the meaning of Section 9(a) of theAct.5.By unilaterally modifying the recognitionclause inthe 1970-72 contractbetween itself andLocal 321, byunilaterallytransferringwork required to be performed bycontractby employees employedin the bargaining unitdescribed abovein Conclusionof Law 4to employees inanotherbargaining unit,and by laying off,rehiring, andunilaterally reducing the wages of the aforesaid employeesduringthe termof the 1970-72 contractbetween itself andLocal 321 in violationof the provisions of said contract,the Respondent herein unlawfullymodifiedthe terms andconditionsof said contract,beforethe termsand condi-tions ofsaid contractcould bereopened pursuant to itsprovisions, and thus violatedSection 8(d) and 8(a)(1) and(5) of the Act.6.By unlawfullyagreeing to requireemployees tobecome members of, and to pay dues to, Local 1657 as acondition of employmentin the unitdescribed above inConclusion of Law 4, when Local 1657 was not the dulydesignated as the collective-bargaining representative ofthe employeesin that unit,the Respondent herein violatedSection 8(a)(1) and(2) of the Act.7.Theaforesaid unfairlaborpractices affect commercewithinthemeaningof Section 2(6) and (7) of the Act.REMEDYAt thislatedate,unscrambling the egg may prove asomewhatdifficulttask,but it isfar from being animpossible one. The Respondentshould not be heard tocomplainaboutany administrative inconveniencewhich itmay sufferas a result of the Board's attempt to undo whatthe Respondent accomplishedin 1971 by itsown unlawfuland highhanded conduct. No remedywould be meaningfulwhich didnot restoreto the Local321 bargaining unit thework it lost becauseof the unlawful changeover ofemployeeswhichbegan on August 30, 1971. It isimmaterial which department, group,or official in theUniversity'sadministrativehierarchysupervisesthe per-formance of theseemployees as theyperformtheir dailytasks.What is essential is thatthe former Local 321 unitperforms the workin the areas in question under the termsof the Local 321contract, thatformerLocal 321 membersbe offered the opportunityto resume performing theseduties, that thoseformerLocal 321memberswho have quitin the interim becauseof the changeover be offered theirformer positions,and that theseemployees and anyadditionalpersonnel who mustbe hiredor transferred into 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe restored Local 321 unit in order to fill out the necessarycomplement of employees be covered by the current Local321 agreement. Employees who were transferred from theLocal 321 unit to the Local 1657 unit in 1971 should bemade whole for any loss of pay which they have suffered todate because of their reducedearningswhile workingunder the previous and current Local 1657 agreements,and such losses should be computed in accordance with theWoolworthformula," with interest thereon at 6 percent perannum. Local 321 should be made whole by the Respon-dent for the amount of dues and other periodic assessmentswhich it did not receive from former Local 321 membersby reason of the reduction of the size of membershipfollowing from the changeover, with interest thereon at 6percent per annum. Employees transferred at the time ofthe changeover to the Local 1657 unit should be madewhole by the Respondent for the amount of any dues andother assessments which they have provisions of the Local1657 contract with interest thereon at 6 percent per annum.paid to Local 1657 since the changeover by virtue of therequirementsof the Respondent should be orderedto ceaseand desist from engaging in conduct found herein to beillegal,and should be required to bargain collectively withLocal 321 as the bargaining agent for employees in therestored unit. Finally, Respondent should be required topost a notice informing its employees of their rights and ofthe actions it is being required to take in this case.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make thefollowing recommended:ORDER 12Respondent, University of Chicago, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with College,University and School Employees' Union, Local 321,Service Employees' International Union, AFL-CIO, as theexclusive bargaining representative of all employees in thebargaining unit heretofore found appropriate in Conclu-sion of Law 4.(b) Unilaterally transferring work during a contract termwhich is performed in the aforesaid bargaining unit to anyother bargaining unit, without the express written consentof the Local 321.(c)Unilaterally changing wages, hours, and other termsand conditions of employment of Local 321 bargainingunit employees during the term of any outstandingcollective-bargaining agreement, without the express writ-ten consent of the Local 321.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization to form labor organizations,to join or assist the above-named Local 321 or any other1190 NLRB 289.12 In the eventno exceptionsare filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48 of the Rules and Regulations, be adopted by theBoard and becomeits findings,conclusions,and order,and all objections thereto shall belabor organization, to bargain collectively through repre-sentativesof their own choosing, and toengage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section7 of the Act, or to refrain from any and all such activities.2.Take the following affirmative action which willeffectuate the purposes and policies of the Act:(a)Upon request, bargain collectively with Local 321 asthe exclusive bargaining representative of all employeesemployed in the bargaining unit heretofore found appro-priate in Conclusions of Law 4.(b)Apply the terms and conditions of the currentcollective-bargaining agreement between the Respondentand Local 321 to the performance of all janitorial andcustodialwork performed in those portions of theUniversity hospitals and clinics which, prior to August 30,1971, were cleaned by members of Local 321 pursuant tothe previous collective-bargainingagreementbetween theRespondent and Local 321.(c)Offer to all employees and former employees whowere laid off on August 30, 1971, and thereafter, from theLocal 321 bargaining unit because of the transfer of workto the Local 1657 bargaining unit their former positions orsubstantially equivalent positions in the Local 321 bargain-ing unit, without prejudice to seniority or to other rightspreviously enjoyed.(d)Make whole any employees or former employees forany loss of pay or other benefits suffered by them byreason of the transfer of work from the Local 321bargaining unit to the Local 1657 bargaining unit, andmake whole said employees for any dues, fees, andassessments paid by them to Local 1657, since August 30,1971, in the manner described above in the section entitled"Remedy."(e)Make whole Local 321 for any dues, fees, orassessments it lost because of the transfer of its membersfrom the Local 321 bargaining unit to the Local 1657bargaining unit, in the manner described above in thesection entitled "Remedy."(f)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay and otherpayment due under the terms of this recommended Order.(g) Post at its University of Chicago campus copies of theattached noticemarked "Appendix." 13 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(h)Notify the Regional Director for Region 13, indeemed waived for allpurposes.13 In the event that the Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United StatesCourt ofAppeals Enforcing an Order ofthe NationalLaborRelations Board." THE UNIVERSITY OF CHICAGO201writing,within 20 days from the date of this Recommend-ed Order,what steps Respondent has taken to complyherewith.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWe are posting this notice in accordance with therecommendedOrder of an Administrative Law Judge. Therecommended Order was issued after a hearing in a case inwhich we werefound to haveviolated certain sections ofthe NationalLaborRelationsAct, as amended.WE WILL recognizeand bargaincollectivelywithCollege,University, and School Employees' Union,Local 321,Service Employees'InternationalUnion,AFL-CIO,as the exclusive collective-bargaining agentfor employees in a bargainingunitwhichincludesjanitorial and custodialemployeesin the BiologicalSciences Division,working in these areas which werecleaned and maintainedby members of Local 321before August30, 1971.WE WILL applythe terms and conditions of thecurrent collective-bargaining agreementwith Local 321to all employees who performjanitorialand custodialwork in the Biological Sciences Division in thoseportionsof the Universityhospitals and clinics whichwere cleaned and maintainedby members of Local 321before August 30, 1971.WE WILL offer to all employeesand formeremploy-ees, who wereemployed to do janitorialand custodialwork before August 30, 1971, in theBiological SciencesDivision in portionsof the Universityhospitals andclinicsand who were laidoffwhen Local 321bargaining unit work was transferred to anotherbargaining unit,their former or substantially equivalentpositions,withoutprejudiceto seniority or other rightswhich they haveaccrued.WE WILL payto all employeeswho were unlawfullytransferred fromthe Local321 bargaining unit on orafter August 30, 1971,the differencebetween what theywould haveearned under theLocal 321contracts andwhat theyearned in another bargaining unit, withinterest at 6 percent per annum.We will also pay tothese employees the amountof money they paid toanother union in dues and assessments,because theywere unlawfullyrequired to become members of thatunion,with interest at 6 percent per annum.WE WILL pay to Local 321the amount of dues andassessmentswhichit lost because its members wereunlawfully transferred from its bargaining unit toanother unit,with interest at 6 percent per annum.DatedByUNIVERSITY OF CHICAGO(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Everett McKinley Dirksen Building,Room 881,219 SouthDearborn Street,Chicago, Illinois 60604,Telephone312-353-7572.